Citation Nr: 1716609	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  09-15 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD).

2. Entitlement to service connection for severe stuttering.


REPRESENTATION

Appellant represented by:	Colin Kimberly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel
INTRODUCTION

The Veteran served in the Army National Guard (ARNG) from October 1955 to September 1961, during which he had periods of active duty for training (ACDUTRA). He had verified active duty in the United States Army from October 1961 to August 1962 and served in the ARNG from October 1962 to October 1965. The Veteran served in the Alabama ARNG from April 1972 to October 1999 during which he served on active guard/reserve AGR from January 1, 1981 to October 31, 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that, in pertinent part, denied the Veteran's claims for service connection for CAD, severe stuttering, tinnitus, hearing loss, and right leg disorder. The Veteran submitted a timely notice of disagreement (NOD) with the RO's determination. However, in an April 2009 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus that represents a full grant of the benefits sought as to the Veteran's claims.

An April 2009 statement of the case (SOC) addressed the matters of entitlement to service connection for CAD, severe stuttering, and a right les disorder. On his May 2009 substantive appeal, the Veteran checked the box indicating that he wanted to appeal all the issues listed on the SOC, but then specifically stated that he was only appealing his claims regarding CAD and severe stuttering. His accompanying written statement addressed only the matters regarding CAD and stuttering. In July 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record. At that time, and in the Veteran's January 2011 legal representation agreement with his attorney, the issues on appeal were listed as service connection for CAD and severe stuttering. As such, the Board will confine its consideration to the matters set forth on the title page.

This matter was previously remanded by the Board in September 2012. However, as will be discussed below, the Board finds that there has been substantial compliance with its previous remand directives, and this matter is remanded for additional development. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board remanded these matters in September 2012. However, after a review of the record, the Board finds that the issues must be remanded for further development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration. The Board will address each issue individually below.

I. CAD

The Veteran contends that his CAD is related to his service. In the September 2012 Remand, the Board directed the AOJ to schedule the Veteran for a VA examination performed by a cardiologist to determine the etiology of any CAD found to be present. While the record indicates that the Veteran underwent a VA examination in July 2016, the Board notes that the VA examination was conducted by a "staff physician" at the Biloxi VA, who specializes in family medicine. However, the VA Remand directive specifically requested a VA examination by a cardiologist. Therefore, given that the VA examination of record does not indicate that an examination of the Veteran's heart was completed by a cardiologist, in accordance with the Board's September 2012 Remand, the Board must once again remand this matter for a VA examination. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). Thus, on Remand, the Board once again directs the AOJ to schedule the Veteran for a VA examination of his heart to be performed by a cardiologist, and to determine the etiology of any CAD found. 

Again, the Board notes that the Veteran complained of chest pain in May 1983 and, in October 1984 costochondritis was noted and results of an EKG were within normal limits. However, an irregular heart beat was noted in 1992, but results of a stress test were reported to be normal. In June 1994, the Veteran's cholesterol level was 224, and in October 1996 the Veteran's cholesterol level was 245, with unexplained impotence. In May 1997 the Veteran was noted to have high cholesterol, and in October 1998 the Veteran complained on left arm tingling, for which physical therapy was prescribed through May 1999 for cubital tunnel syndrome. Results of EKGs from March 1986, March 1990, May 1994, and October 1996 were normal. Upon examination in 1999, cardiac abnormality was not noted.

The Board also notes an opinion by the Veteran's cardiologist, B. S. C., M.D., which states that he treated the Veteran since 2006 for multiple stent placement and atrial fibrillation, and that it was his "impression that [the Veteran's] coronary artery disease clearly developed prior to 2006. It may well be that he was having some angina discomfort as far back as 1997, at which time he complained of some left a tingliness. His catherization was noted not only for large vessel disease, but disease involving a small first diagonal septal perforator as well as a first obtuse marginal branch vessel In addition, his vessels were also heavily calcified which indicate that his coronary artery disease developed over many years." See Dr. B. S. C.'s July 2009 statement.

Thus, the Board is once again of the opinion that the Veteran should be afforded another VA examination by a cardiologist with appropriate expertise to opine as to the etiology of any coronary artery disease found to be present, and in doing so, is directed to address the evidence of record, to include Dr. B. S. C.'s July 2009 letter.




II. Severe Stuttering

The Veteran contends that he stuttered as a child, but that the condition disappeared prior to service and then reemerged during basic training. See November 2006 claim. At the July 2012 hearing, the Veteran testified that he experienced spasmodic repetition in 1985 while on active duty, and received treatment at the Kessler Air Force Base in Mississippi. He asserts that his stress worsened his stuttering disorder. 

Upon enlistment examination in October 1958, the report of medical examination is silent for stuttering. The Board notes that upon entrance to active duty in September 1961 the Veteran self-reported a history of stuttering, but that there is no report of medical examination noting the Veteran's stuttering upon entrance. Additionally, a 1981 service examination report is not referable to stuttering. However, an April 1989 clinical entry indicates an evaluation for stress due to interpersonal problems, an April 1990 report of medical history indicates moderately severe stutter, and an April 1990 service examination report indicates a noticeable stutter. An April 1992 clinical record indicates that the Veteran was seen for anxiety and depression secondary to interpersonal and occupational stressors. A report of medical history dated 1994 reports occasional stuttering, and an October 1996 report of medical history notes that the Veteran stammered occasionally. June and July 1997 clinical records depict a lifelong stutter and continuing speech therapy for stuttering through 1998. Additionally, post-service, a September 2006 VA medical record indicates a diagnosis of benign stuttering.

Under the law, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. Applicable in this case, history provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service. The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the Veteran was afforded a VA examination in July 2016. The examiner found that the Veteran's severe stuttering condition clearly and unmistakably existed prior to service. Additionally, the July 2016 VA examiner opined that the Veteran's condition "was not aggravated beyond its natural progression by an in-service event, injury, or illness." Although the examiner noted that the Veteran's stuttering first manifested as a child, the examiner supports his opinion by stating that "medical records showed that despite the Veteran's stuttering, he could communicate well and with easy delivery."

While the July 2016 opinion provides sufficient rationale based on medical knowledge and evidence to support that the Veteran's severe stuttering condition clearly and unmistakably existed prior to service, the Board remands this matter for an additional VA examination by a physician of adequate medical expertise for an opinion concerning whether there is "clear and unmistakable" evidence that the preexisting severe stuttering condition was not aggravated by service. Therefore, simply finding no evidence of aggravation by service is not sufficient. A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

Moreover, the Board does not find that the July 2016 examiner provided sufficient rationale to support the opinion that the Veteran's severe stuttering condition was not aggravated by service. While the examiner noted that the Veteran was able to communicate well and with easy delivery, the examiner failed to support his assertion with medical knowledge and evidence of record. As the Court held in Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), a medical opinion that "fails to discuss all the evidence which appears to support appellant's position," and was accepted by the VA, contributed to inadequate reasons or bases. The Board finds that the examiner failed discuss all of the evidence which appears to support appellant's position, which should include a discussion of the complete evidence of record. Therefore, this issue must be remanded for a complete consideration of the evidence contained within the entirety of the claims file and for a complete rationale to support the examiner's opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. To the extent possible, obtain any outstanding VA or private treatment records related to the Veteran's claims of a heart disability and severe stuttering disability. Should they exist, associate them with the electronic claims file.

2. Thereafter, schedule the Veteran for a VA examination performed by a cardiologist to determine the etiology of any coronary artery disease found to be present. The Veteran s claims file should be made available to the examiner prior to the examination. All indicated tests and studies should be performed and all clinical findings reported in detail.

a. The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any coronary artery disease disability had its onset during the Veteran's period of service, particularly from January 1981 to October 1999, or is otherwise related to such period of service.

All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinion with the service treatment records, and post-service. Diagnosis of coronary artery disease reflected in the private and VA treatment records. In rendering an opinion, the examiner is particularly requested to address the opinion rendered by Dr. B. S. C. in July 2009 to the effect that the Veteran's coronary artery disease clearly developed prior to 2006 and it may well be that he was having some angina discomfort as far back as 1997 when he complained of left a tingliness.

3. After completing directive (1), afford the Veteran an examination by an examiner of appropriate medical expertise to determine the etiology of any stuttering disorder found to be present. The claims folder, any relevant electronic records, and a copy of this remand must be available for review. 

The examiner is apprised that the stuttering disability preexisted service and that received treatment in service as reflected in the STRs. The examiner is requested to review the evidence and respond to the following question:

a. Is there clear and unmistakable evidence that the Veteran's stuttering disability was NOT aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?

A complete rationale should be provided for any opinion offered.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

4. Ensure that the examination reports are adequate. If any are deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.










The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


